Exhibit Indústrias Romi S.A. Avenida Pérola Byington, 56 13453-900 Santa Bárbara d'Oeste-SP - BRASIL Telefone: 55 (19) 3455-9000 – Fac-símile: 55 (19) 3455-2499 ROMI OFFERS TO ACQUIRE HARDINGE FOR $8 PER SHARE IN CASH Provides a 46% Premium to Current Trading Price for Hardinge’s Shares Combination Creates Strong, Diversified Global Platform for Machine Tools Business with Significant Further Growth and Innovation February 4, 2010 – Indústrias Romi S.A. (Bovespa: ROMI3) (“Romi”), a leading global manufacturer of machine tools, today announced that it has submitted an all-cash offer to the Board of Directors of Hardinge Inc. (NASDAQ: HDNG) (“Hardinge”) to acquire all of the outstanding shares of Hardinge for $8.00 per share.The offer represents a premium of 46% to Hardinge’s closing share price on February 3, 2010, the last trading day prior to the public disclosure of Romi’s offer, a premium of over 63% to Hardinge’s closing share price on December 14, 2009, when Romi first formally communicated its interest to Hardinge in pursuing a business combination, and a premium of over 48% to Hardinge’s 90-day weighted average share price through Wednesday, February 3, 2010.The offer is not subject to any financing condition and will be funded entirely from Romi’s internal resources. “We have great respect for Hardinge and together we can create a strong, diversified global platform for the machine tools business with considerable opportunities for further growth and innovation,” said Livaldo Aguiar dos Santos, Chief Executive Officer of Romi. “Our all-cash offer provides immediate liquidity at a superior value to Hardinge’s future prospects as a stand-alone company.In addition to delivering a significant premium to Hardinge shareholders, Romi believes the combination is in the best interests of Hardinge’s employees, customers and partners.The combined company will have the size and scale to invest in strategic opportunities to thrive in an increasingly challenging and competitive industry environment and to expand in emerging markets,” said Mr. dos Santos. “We are committed to maintaining a strong presence in Hardinge’s hometown of Elmira, New York, as well as in the other communities where Hardinge operates, and we believe that the skilled employees of Hardinge will have great prospects as part of the Romi team,” continued Mr. dos Santos.“We hope that Hardinge’s Board and management will recognize this opportunity, as well as the potential benefits for all Hardinge stakeholders.We are confident that by working together with Hardinge management, we will be able to quickly and successfully integrate our operations to realize our joint potential.” To date, Hardinge has refused to enter into any meaningful dialogue to explore the merits and potential terms of a transaction.Romi has made numerous efforts to engage Hardinge management in negotiations with respect to the proposed transaction for more than two months, including the delivery of a draft confidentiality agreement to Hardinge on November 25, 2009, and a formal communication to Hardinge of Romi’s intentions to pursue a business combination on December 14, 2009. Most recently, Romi sent a letter to Hardinge on December 30, 2009 in which Romi submitted an offer to acquire Hardinge at a price per share of up to $8.00.On January 26, 2010, without making any effort to discuss the details of Romi’s proposal, Hardinge sent a letter rejecting the offer. “We look forward to Hardinge’s careful consideration of what we believe is a very attractive offer and an open dialogue with Hardinge’s Board of Directors to complete this transaction,” concluded Mr. dos Santos. Following is the text of a letter Romi today sent to Hardinge’s Board of Directors, with the goal of moving towards negotiation of a transaction: February 4, 2010 Board of Directors of Hardinge Inc. One
